DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “A prima facie case of obviousness has not been established because there is no disclosure or suggestion of a multi-layered convoluted foam that includes at least one viscoelastic foam layer. Nowhere does the cited art teach or suggest a convoluted foam that includes a convoluted viscoelastic foam layer. Structurally heterogenous convolutions of a multi-layer foam laminate including at least one viscoelastic layer has not previously 4 disclosed or suggested for use in mattresses. Dixon and Nunez fail to disclose or even suggest a viscoelastic foam in any of its constructions. With regard to Embach, although this reference discloses the use of a viscoelastic foam, Embach fails to teach or even suggest a convoluted foam construction including a convoluted viscoelastic layer. Instead, Embach is clear that the foam layers in its vehicle seat construction are contoured, not convoluted. A contoured foam is not the same as a multi-layered convoluted foam including a plurality of convolutions, wherein at least one of the convolutions has a depth extending from a peak to a valley into the first layer, the second layer, and the at least one additional layer, and wherein at least one of the first layer, the second layer, and the at least one additional layer is a viscoelastic layer. As taught in Embach, the foam layers are contoured by casting the individual layers followed by interlocking and bonding. Optionally, Embach teaches and suggests casting one of the layers and then insert molding additional layers onto the cast foam layer. Moreover, the contouring in Embach is utilized to provide the shape of the vehicle seat, which is markedly different from the mattress as provided in Applicants claim 18. Casting the foam layers to form a contoured shape is limited to a single layer. Because Embach teaches and suggests casting to effect contouring, at least (emphasis added) two foam layer stacked vertically and laminated together each layer of a different foam density” which means that more than two layers of foam could be used to form the upper portion. Therefore, the limitations of the claimed invention are present in the prior art and are made obvious in view of the combination of teachings as presented by the Examiner below. Additionally, as previously discussed and presented by the Examiner, a simple change in size of .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon (US 5,163,194) in view of Embach (US 2006/0273650) alternatively further in view of Nunez et al. (US 6,041,459, hereinafter Nunez).
Regarding Claim 1: Dixon discloses a convoluted foam layer (see the layer formed from portions 4, 6, and 34 of Dixon) comprising: a multi-layer foam laminate (see portion 4 formed of layers 62 and 64 as shown in Fig. 4 of Dixon) comprising a first layer, a second layer attached to the first layer (see layers 62 and 64 of Dixon), ….; wherein the multi-layer foam laminate comprises a convoluted bottom surface and a convoluted 
Dixon does not explicitly disclose at least one additional layer fixedly attached to the second layer and overlaying the second layer, and the at least one additional layer, wherein the first layer and the at least one additional layer have different density properties relative to the second layer, wherein at least one of the convolutions has a depth extending from a peak to a valley into the … at least one additional layer and wherein at least two of the first layer, the second layer and the at least one additional layer are of different materials and wherein at least one of the first layer, the second layer, and the at least one additional layer is a viscoelastic layer.
Dixon does disclose “Upper portion 4 is preferably constructed from at least (emphasis added) two foam layers stacked vertically and laminated together, each layer of a different foam density” which means that more than two layers of foam could be used to form the upper portion. Additionally, Dixon teaches that it is advantageous to form the tips 66 of a lower density foam than the layer comprising the feat 68 to provide softer support at the tips relative to the feet or alternatively reversing the densities to provide for a more pronounced convoluted surface sensation as desired. 
Embach teaches a layered cushioning product with at least three layers (first layer, second layer, and third layer, see at least paragraph [0003] of Embach), wherein In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Alternatively, Nunez teaches forming a cushion support, such as a mattress, with a convoluted foam layer comprising multiple zones having different shapes (see at least Figures 1-7 of Nunez). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dixon’s convoluted foam layer such that multiple zones having different shapes are formed as taught by Nunez for the purpose of forming comfort zones and support zones which eliminate moisture (see Col. 4, lines 25-39 of 
Regarding Claim 5: Dixon in view of Embach make obvious the convoluted foam layer of claim 1. Dixon discloses wherein a selected one of the first layer or the at least one additional layer in the multi-layer foam laminate comprises … foam having a hardness from 7 to 16 pounds force and a density ranging from about 1.5 to 6 pounds per cubic foot, and a non-selected on is a non-viscoelastic foam (see Col. 4, line 65-Col. 5, line 4 of Dixon which discloses “tips 66 can be made having a foam density of 1.0-1.2lbs./ft.3 with an ILD of 16-20 lbs. and feet 68 having a density of 1.6-1.8 lbs/ft3 with an ILD of 24-32 lbs.” and Col. 2, lines 50-53 which discloses “The cervical pillow of the present invention has a generally rectangular multi component polyurethane foam structure”). Dixon does not disclose the foam being viscoelastic. However, in paragraph [0018] Embach teaches “The invention also contemplates using different types of foam for one or more layers to vary the spring constant” and in paragraph [0015] Embach teaches foam options such as “urethane foam, a viscoelastic memory foam, or another alternative elastomeric foam material”) but neither Dixon or Embach explicitly disclose wherein a selected one of first layer or the at least one additional layer in the multi-layer foam laminate comprises a viscoelastic foam having the hardness from 7 to 16 pounds-force and the density ranging from 1.5 to 6 pounds per cubic foot, and a non-selected one is a non-viscoelastic foam.
However, utilizing viscoelastic foam with different hardness and density ranges is old and well known in the art. Optimizing the density and hardness of the viscoelastic layer is considered to be a design choice and would have been obvious to one having 
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 6: Dixon in view of Embach make obvious the convoluted foam layer of claim 1. Additionally, Dixon discloses wherein a selected one of the first layer or the at least one additional layer in the multi-layer foam laminate comprises a non-viscoelastic foam having a hardness from 7 to 45 pounds force and a density ranging from about 1 to 2.5 pounds per cubic foot…material (see Col. 4, line 65-Col. 5, line 4 of Dixon which discloses “tips 66 can be made having a foam density of 1.0-1.2lbs./ft.3 with an ILD of 16-20 lbs. and feet 68 having a density of 1.6-1.8 lbs/ft3 with an ILD of 24-32 lbs.” and Col. 2, lines 50-53 of Dixon which discloses “The cervical pillow of the present invention has a generally rectangular multi component polyurethane foam structure”). Optimizing the density and hardness of the viscoelastic layer is considered to be a design choice and would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the density and hardness properties of the viscoelastic layer.
Dixon does not disclose wherein the other one is a different foam material. 
However, in paragraph [0018] Embach teaches “The invention also contemplates using different types of foam for one or more layers to vary the spring constant” and in paragraph [0015] Embach teaches foam options such as “urethane foam, a viscoelastic memory foam, or another alternative elastomeric foam material”. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply 
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 7: Dixon in view of Embach make obvious the convoluted foam layer of claim 5.
Dixon does not disclose wherein the non-selected one is a foam material selected from the group consisting of polyurethane, latex, polystyrene, polyethylene, polypropylene, and gel infused foams. 
However, in paragraph [0018] Embach teaches “The invention also contemplates using different types of foam for one or more layers to vary the spring constant” and in paragraph [0015] Embach teaches foam options such as “urethane foam, a viscoelastic memory foam, or another alternative elastomeric foam material”. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the teachings of Embach to Dixon’s invention by forming three layers of different materials having density properties defining a gradient in the convolutions for the purpose of forming a bedding/cushion material which exhibits progressive spring effect along a vertical section (see paragraph [0003] of Embach).
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese
The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 18: Dixon discloses a [pillow] comprising: at least one convoluted foam layer (see the layer formed from portions 4, 6, and 34 of Dixon) comprising convoluted bottom surface and a convoluted foam top surface (top surface 10 and bottom surface 40 of Dixon) wherein the convoluted top surface comprises a plurality of zones defined by a convoluted surface pattern (see zones formed by the convolutions shown in Figs. 1-6 of Dixon), wherein the convoluted surface pattern comprises at least one convolution …comprising a first layer, a second layer …(see layers 62 and 64 of Dixon), … the first layer …have different density properties relative to the second layer and define a density gradient in the convolutions from the first layer to the [second layer] (see Col. 4, line 65-Col. 5, line 10 of Dixon), and wherein the at least one convoluted foam layer comprises multiple zones having different shapes (see at least Col. 8, lines 6-12 of Dixon which discloses “protrusions 14 can be made having a wide range of shapes and sizes to create different topologies”).
Dixon does not disclose forming a mattress or at least one additional layer attached to the second layer, and wherein the first layer, the second layer, and the at least one additional layer are of different foam materials and the convolutions are structurally heterogeneous and wherein at least one of the first layer, the second layer, and the at least one additional layer is a viscoelastic layer. 
However, Dixon does disclose “Upper portion 4 is preferably constructed from at least (emphasis added) two foam layers stacked vertically and laminated together, each layer of a different foam density” which means that more than two layers of foam could be used to form the upper portion. Additionally, Dixon teaches that it is advantageous to form the tips 66 of a lower density foam than the layer comprising the feat 68 to provide 
Embach teaches a layered cushioning product with at least three layers (first layer, second layer, and third layer, see at least paragraph [0003] of Embach), wherein the layers are arranged such that the density properties define a gradient from the first layer to the second layer through the third layer (see paragraph [0003] of Embach) for the purpose of forming a foam member which exhibits a progressive spring effect along a vertical section (see paragraph [0003] of Embach) and wherein at least two of the first layer, the second layer, and the additional layer are of different materials, (see paragraphs [0015] and [0018] of Embach which teaches “The invention also contemplates using different types of foam for one or more layers to vary the spring constant”) and the at least one additional layer is a viscoelastic layer (see at least paragraph [0015] of Embach which teaches “Each layer is preferably formed from […] urethane foam, a viscoelastic memory foam, or another alternative elastomeric foam material”). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the teachings of Embach to Dixon’s invention by forming three layers of different materials having density properties defining a gradient in the convolutions and wherein at least one of the layers comprises viscoelastic for the purpose of forming a bedding/cushion material which exhibits progressive spring effect along a vertical section (see paragraph [0003] of Embach). The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Although, Dixon teaches forming a pillow with a convoluted layer, one having ordinary skill in the art at the time the invention was filed would find it obvious to change the size of the pillow of Dixon for the purpose of utilizing the invention as a mattress 
Alternatively, Nunez teaches forming a cushion support, such as a mattress, with a convoluted foam layer comprising multiple zones having different shapes (see at least Figures 1-7 of Nunez). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dixon’s convoluted foam layer to be of larger size for supporting an entire body of a user (i.e. a mattress as taught by Nunez) and to modify the convoluted layer such that multiple zones having different shapes are formed as taught by Nunez for the purpose of forming comfort zones and support zones which eliminate moisture (see Col. 4, lines 25-39 of Nunez which teaches “comfort zones 42, 44, and 46 are thinner…support zones 41,43,45,and 47 are slightly raised. The increased thickness provides improved support…the comfort zones assist in the overall comfort of the cushion….the convoluted pattern in the support zones 41, 43, 45, and 47 using the wave channel design provides ventilation which will eliminate moisture”). 
Regarding Claim 19: Dixon in view of Embach and Nunez make obvious the mattress of claim 18, wherein the convoluted surface pattern comprises a wave pattern (see the convolutions forming a wave pattern shown in Figs. 1-6 of Dixon and Figure 1 of Nunez), fishbone pattern, a rhombus pattern, or a circular pattern.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619